DETAILED CORRESPONDENCE

This is the first office action regarding application number 16/967,257, filed August 4, 2020, which is a 371 of PCT/JP2018/047, filed December 21, 2018, which claims foreign priority to JP 2018-026335, filed February 16, 2018.  The present application is being examined under the pre-AIA  first to invent provisions.


Response to Amendment
The Amendment filed 01/29/2022 has been entered. Claims 1-15 are pending in the application.

Priority
3.	 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-026335, filed on 02/16/2018.


Claim Rejections - 35 USC § 103

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JPH11354091A) as applied to claim 1 above and further in view of Hideaki (JP H0982289 A) (The attached machine translations for JPH11354091A and JPH20116695A are referenced below).
Regarding claim 1, 
Takeshi teaches a sealing body (Figure 6, B; [0013]-[0017]) comprising:
a sealing plate (Figure 6, 3; [0013]), and
a positive electrode cap (Figure 6, 6; [0015]) welded to the sealing plate (Figure 6, 3; [0013]), wherein 
the positive electrode cap (Figure 6, 6; [0015]) includes a cylindrical body section (Figure 6), an annual flange provided along a circumferential edge of an opening at a base end of the body section (notated Figure 6 below; [0017]), and a top wall provided to close a tip opposite the base end (annotated Figure 6; [0017]), and

    PNG
    media_image1.png
    523
    1443
    media_image1.png
    Greyscale
a welded part between the sealing plate and the positive electrode cap is present in a region where the sealing plate and the flange are superimposed (Figure 6, C2; [0017]), and is located at a position where a ratio of X to R in a percentage is 0% or more and 2% or less, in which R is a length from a center of the flange to an outer circumferential edge of the flange, and X is a 

In Takeshi, the contact portion (C2) where the bent out peripheral portion (3e) of the sealing plate (3) and the cap (6) come into contact is welded on the very edge of the flange, and accordingly X would be equal to 0 rendering the percentage 0%.  Referencing the annotated figure above, Takeshi teaches the “annular flange” run parallel to the “sealing plate”.
In the case where C2 is not directly on the edge, the prior art still shows it would have been obvious to place the weld at the edge which would result in a ratio that at least overlaps with the claimed range. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to set the ratio of X to R to be 0-2% as taught by Takeshi, as Takeshi discloses a relative positioning and thus a ratio of X to R (Figure 6, C2; [0017]) that appears in a range substantially identical to the claimed range. Additionally, there is insufficient evidence for the disclosed range to show criticality in achieving a reliable fracture surface.    
Additionally, the examiner notes that while the “annular flange” of Takeshi may not be completely parallel to the sealing plate, Hideaki teaches an annular flange around the circumferential edge of the terminal (Fig. 1, 10) which runs parallel to the sealing plate (Fig. 1, 12).  It would be obvious to combine the parallel sealing plate and annular flange with the sealing body taught by Takeshi in order to allow for a better fracture surface during destructive inspection.  

Regarding claim 3, 
. 
Claims 2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JPH11354091A) as applied to claim 1 above and further in view of Yamaguchi (JP201126695A) and Hideaki (JP H0982289 A) (The attached machine translations are referenced below).
Regarding claim 2,
Takeshi teaches the sealing body according to claim 1 (annotated Figure above), but does not specify wherein a plurality of the welded parts are formed via an equal space in a circumferential direction of the flange. Yamaguchi teaches welding projections formed on the outer peripheral flange portion 17a at substantially equal intervals [0038].  One of ordinary skill of the art would recognize that a load such as from pressure or peeling would be better distributed across an equal radius thus improving the structural integrity.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takeshi and Yamaguchi to produce the structure of claim 2 with a plurality of welds at equal distances to the edge of the flange to better distribute weld joint loads and improve structural integrity.

Regarding claim 4, 
Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 1 as taught by Takeshi. 
Regarding claim 5,
 Takeshi teaches a sealing body (Figure 6, B; [0013]-[0017]) comprising:
a sealing plate (Figure 6, 3; [0013]), and
a positive electrode cap (Figure 6, 6; [0015]) welded to the sealing plate (Figure 6, 3; [0013]), wherein 
the positive electrode cap (Figure 6, 6; [0015]) includes a cylindrical body section (Figure 6), an annual flange provided along a circumferential edge of an opening at a base end of the body section (notated Figure 6 below; [0017]), and a top wall provided to close a tip opposite the base end (annotated Figure 6; [0017]), and
a welded part between the sealing plate and the positive electrode cap is present in a region where the sealing plate and the flange are superimposed (Figure 6, C2; [0017]), and is located at a position where a ratio of X to R in a percentage is 0% or more and 2% or less, in which R is a length from a center of the flange to an outer circumferential edge of the flange, and X is a 
Takeshi does not teach the valve body contained within the cylindrical body section of the positive electrode cap.  Hideaki teaches the valve body (Fig. 2, 13) contained within the cylindrical body section of the positive electrode cap (Fig. 1, 10).  It would be obvious for one of ordinary skill in the art to place the valve body within the cylindrical body section of the positive electrode cap to make use of the open space inside it.  

    PNG
    media_image1.png
    523
    1443
    media_image1.png
    Greyscale

In Takeshi, the contact portion (C2) where the bent out peripheral portion (3e) of the sealing plate (3) and the cap (6) come into contact is welded on the very edge of the flange, and accordingly X would be equal to 0 rendering the percentage 0%. 
In the case where C2 is not directly on the edge, the prior art still shows it would have been obvious to place the weld at the edge which would result in a ratio that at least overlaps with the claimed range. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to set the ratio of X to R to be 0-2% as taught by Takeshi, as Takeshi discloses a relative positioning and 

Regarding claim 6, 
Takeshi teaches the sealing body according to claim 5 (see elements of claim 5 above), but does not specify that a plurality of the welded parts is formed via an equal space in a circumferential direction of the flange. Yamaguchi teaches welding projections formed on the outer peripheral flange portion 17a at substantially equal intervals [0038].  One of ordinary skill of the art would recognize that a load such as from pressure or peeling would be better distributed across an equal radius thus improving the structural integrity.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takeshi and Yamaguchi to produce the structure of claim 2 with a plurality of welds at equal distances to the edge of the flange to better distribute weld joint loads and improve structural integrity.
Regarding claim 7, 
Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 5 as taught by Takeshi. 

Regarding claim 8, 
Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 6 as taught by modified Takeshi. 
Regarding claim 9, 
Takeshi teaches he sealing body of claim 5 (see elements of claim 5 above), but fails to teach the valve body columnar in shape.  Hideaki teaches the valve body columnar in shape (Fig. 1, 13).
Regarding claim 10, 
Takeshi teaches he sealing body of claim 5, but fails to teach the valve body having a stepped columnar shape.  Hideaki teaches the valve body having a stepped columnar shape (Fig. 1, 13).  The examiner interprets definition of “stepped columnar” as a hat shape in accordance with the specification and drawings of the present invention (Fig. 1, 18; [0067]).  
Regarding claim 11, 
Takeshi teaches a sealing body (Figure 6, B; [0013]-[0017]) comprising:
a sealing plate (Figure 6, 3; [0013]), and
a positive electrode cap (Figure 6, 6; [0015]) welded to the sealing plate (Figure 6, 3; [0013]), wherein 
the positive electrode cap (Figure 6, 6; [0015]) includes a cylindrical body section (Figure 6), an annual flange provided along a circumferential edge of an opening at a base end of the body section (notated Figure 6 below; [0017]), and a top wall provided to close a tip opposite the base end (annotated Figure 6; [0017]), a midpoint located halfway between the base end and the tip (annotated Figure 6; [0017]);
a welded part between the sealing plate and the positive electrode cap is present in a region where the sealing plate and the flange are superimposed (Figure 6, C2; [0017]), and is located at a position where a ratio of X to R in a percentage is 0% or more and 2% or less, in which R is a length from a center of the flange to an outer circumferential edge of the flange, and X is a length from an edge of the welded part on an outer side in a radial direction of the flange to the outer circumferential edge of the flange. 
Takeshi does not teach the valve body contained within the cylindrical body section of the positive electrode cap or a gas venthole in the cylindrical body section of the positive electrode cap located between the midpoint of the positive electrode cap and the base end.  Hideaki teaches the valve body (Fig. 2, 13) contained within the cylindrical body section of the positive electrode cap (Fig. 1, 10) with a gas vent hole (Fig. 1, 14; “gas passage hole”) located between the midpoint of the positive electrode cap (Fig. 1, top of 10) and the base end (Fig. 1, 12).  Despite Fig. 1 not being to scale, the location of venthole 14 at least overlaps with the claimed range.  It would be obvious for one of ordinary skill in the art to place the valve body within the 

    PNG
    media_image1.png
    523
    1443
    media_image1.png
    Greyscale

In Takeshi, the contact portion (C2) where the bent out peripheral portion (3e) of the sealing plate (3) and the cap (6) come into contact is welded on the very edge of the flange, and accordingly X would be equal to 0 rendering the percentage 0%. 
In the case where C2 is not directly on the edge, the prior art still shows it would have been obvious to place the weld at the edge which would result in a ratio that at least overlaps with the claimed range. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to set the ratio of X to R to be 0-2% as taught by Takeshi, as Takeshi discloses a relative positioning and thus a ratio of X to R (Figure 6, C2; [0017]) that appears in a range substantially 

Regarding claim 12, 
Takeshi teaches the sealing body according to claim 11 (see elements of claim 11 above), but does not specify that a plurality of the welded parts is formed via an equal space in a circumferential direction of the flange. Yamaguchi teaches welding projections formed on the outer peripheral flange portion 17a at substantially equal intervals [0038].  One of ordinary skill of the art would recognize that a load such as from pressure or peeling would be better distributed across an equal radius thus improving the structural integrity.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takeshi and Yamaguchi to produce a plurality of welds at equal distances to the edge of the flange to better distribute weld joint loads and improve structural integrity.
Regarding claim 13, 
Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 11 as taught by modified Takeshi.
Regarding claim 14, 

Regarding claim 15, 
Modified Takeshi teaches the battery of claim 13 (see elements of claim 13 above), wherein the gas venthole is configured to vent gas from inside the outer can to an atmosphere outside the battery (Hideaki; Fig. 1, 14; “gas passage holes” “safety valve that releases gas to the outside”).

Response to Arguments

    PNG
    media_image1.png
    523
    1443
    media_image1.png
    Greyscale
While applicant’s amendments filed 01/29/2022 overcome the art of record, they are met by the combination above which was necessitated by applicant’s amendment.

Claims 1-4,
In response to applicant's arguments that Yamaguchi does not remedy alleged deficiencies in claim 1, examiner notes that Yamaguchi is not used to teach claim 1. 
In response to applicant’s arguments that Takeshi does not teach the newly added limitation “wherein the annular flange is parallel to the sealing plate”, the examiner notes that the “sealing plate” and “annular flange” in the annotated figure above, albeit at a distance, are substantially parallel to each other.  All 102/103 rejections have been updated to 103 rejections, so that despite the fact that the surfaces of the annular flange and sealing plate are not completely parallel, combination with Hideaki teaches “wherein the annular flange is parallel to the sealing plate” in order to achieve a more reliable fracture surface (see claim 1 above).    Accordingly, applicant’s argument that claims 2-4 are allowable by virtue of their dependence on claim 1 is rendered moot.
Claims 5-10,
In response to applicants’ arguments that the limitation “valve body contained in the cylindrical body section of the positive electrode cap” is not taught is not taught by any combination of the prior art of record, examiner notes Hideaki teaches the limitation thereof (see claim 5 above).  Accordingly, applicant argument that claims 6-10 are allowable by virtue of their dependence on claim 5 is rendered moot. 
Claims 11-15,
Applicant argument that claim 11 is not taught by prior art is rendered moot because the combination with Hideaki teaches the disclosed “gas venthole” located 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C. S. WYROUGH whose telephone number is (571)272-4806. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728